Citation Nr: 1452420	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-21 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code, beyond December [redacted], 2003.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  He died in May 1995, and the appellant is his daughter.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which awarded Chapter 35 DEA benefits only for the period from December [redacted], 1995 to December [redacted], 2003.  The appellant appeals for entitlement to benefits beyond December [redacted], 2003.  

In May 2012, the appellant requested a videoconference hearing before a Veterans Law Judge.  In response to a July 2013 letter notifying her of a scheduled hearing in July 2013, she indicated that she would attend the hearing.  Nevertheless, she did not appear for the hearing.  Therefore, the Board will proceed to review the merits of her claim.   


FINDINGS OF FACT

1.  The appellant, who is the Veteran's daughter, was born in December 1977. 

2.  The Veteran died in May 1995. 

3.  The appellant turned 18 years of age in December 1995, and turned 26 in December 2003, which is her delimiting date for benefit eligibility (except in circumstances where the law would provide for an extension of the delimiting date).
 
4.  By rating decision in March 2011, the RO granted service connection for the cause of the Veteran's death, effective in May 1995, and also found that basic eligibility under 38 U.S.C.A. Chapter 35 was established. 

5.  In July 2011 and January 2012, the appellant filed claims for DEA benefits, expecting to begin training or schooling in a nursing program in September 2011 and August 2012, respectively; in her application, she indicated that she had attended Forsyth Technical Community College in 1999, for an early childhood education certificate, and from 2001 to 2002, for a massage therapy diploma.  

6.  In July 2011 and February 2012, the RO determined that the appellant was entitled to Chapter 35 DEA benefits only for the period from December [redacted], 1995 to December [redacted], 2003 (i.e., between her 18th and 26th birthdays). 


CONCLUSION OF LAW

The requirements for eligibility for Chapter 35 DEA benefits beyond December [redacted], 2003 are not met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021, 21.3040, 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Regulations relating to notice and assistance, specific to education benefits, are found at 38 C.F.R. §§ 21.1031, 21.1032.  The Board notes that the appellant has been notified of the reasons for the denial of her claim, and has been afforded full opportunity to present evidence and argument with respect to the claim, including at a scheduled hearing at which she did not appear.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the appellant.  In any event, it is noted that the VCAA is not applicable to cases, such as this one, where resolution of the claim is based on statutory interpretation and the facts are not in dispute; in other words, the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Moreover, as specifically applied to education cases such as this, VA does not have a duty to notify and assist claimants when a claim cannot be substantiated because there is no legal basis for the claim, or undisputed facts render the claimant ineligible for the claimed benefits, or there is not a reasonable possibility that any assistance VA would provide would substantiate the claim.  38 C.F.R. §§ 21.1031(b), 21.1032(d).  

Legal Criteria, Factual Background, and Analysis

The appellant is claiming entitlement to benefits under Chapter 35, also known as Dependents' Educational Assistance (DEA).  She filed an application for DEA benefits in July 2011, with a supplemental application filed in January 2012, with expected dates of beginning her training or schooling in September 2011 and August 2012, respectively.  It was her desire to attend an education program in nursing.  

The appellant, who was born in December 1977, is the daughter of the Veteran, who died in May 1995.  In a rating decision dated in March 2011, the RO granted service connection for the cause of the Veteran's death, effective in May 1995, as well as numerous other claims of service connection for disabilities based on a presumed association with herbicide exposure while serving in the Republic of Vietnam and a claim for a total disability rating due to individual unemployability, which were effective from June 1994.  The RO emphasized that it previously denied the claims but that it adjudicated the claims anew in light of the federal court order in Nehmer v. Department of Veterans Affairs.  In that regard, VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

The March 2011 rating decision also awarded basic eligibility to DEA under Chapter 35.  

Educational assistance is available to a child of a veteran who has died of a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807(a)(4), 21.3021(a)(1).  For purposes of Chapter 35, "child" means the son or daughter of a veteran who meets the requirements of 38 C.F.R. § 3.57, except as to age and marital status.  
38 C.F.R. §§ 3.807(d)(1), 21.3021(b).  Under Chapter 35, where eligibility is derived as the result of a veteran's death, a child's period of eligibility generally begins on the child's 18th birthday, or upon successful completion of the child's secondary schooling, whichever first occurs; the period of eligibility ends on the child's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(b).  

Beyond that eight-year period, from the child's 18th to the 26th birthdays, an extension of the eligibility period may be granted if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. 21.3041(g)(1).  Notwithstanding this potential extension provision, no child is eligible for educational assistance beyond her 31st birthday, except that if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g)(2).  An extension of the eligibility period may also be granted if an eligible child serves on duty in the Armed Forces, or is ordered to active duty or involuntarily ordered to full-time National Guard duty after September 10, 2001.  38 U.S.C.A. § 3512(a)(5), (h); 38 C.F.R. §§ 21.3041(c), (h).  There are no other provisions for extending the period of eligibility, except as noted herein.  

In this case, as previously noted, the Veteran died in May 1995, and the RO in a March 2011 rating decision granted service connection for the cause of his death, effective from May 1995, and granted service connection for numerous other disabilities, effective from June 1994.  The RO also granted basic eligibility for Chapter 35 DEA benefits, effective in June 1994, and "re-established" such eligibility in May 1995, the date of the Veteran's death.  Documentation in the file shows that the appellant turned 18 years of age on December [redacted], 1995, just after the Veteran's death, and she turned 26 years of age on December [redacted], 2003.  She initially applied for Chapter 35 DEA benefits in July 2011, nearly three years after her 31st birthday.  She desired to enter a nursing program.  In her DEA applications, she indicated that before she reached the age of 26, she had obtained a certificate in early childhood education from Forsyth Technical Community College after attending a one year program in 1999 and had also attended the same college for one year from 2001 to 2002 for a diploma in massage therapy.  She indicated no other training program or schooling beyond high school.  

In a July 2011 decisional letter, the RO issued a Certificate of Eligibility, entitling her to retroactive benefits for an approved program of education or training under the DEA program.  The RO notified her that she could only use the benefits before December [redacted], 2003 (i.e., by her 26th birthday).  The RO explained that her eligibility window was between December [redacted], 1995 and December [redacted], 2003 (i.e., her 18th and 26th birthdays), and encouraged her to submit any enrollments she had that occurred between those two dates.  A similar letter was sent to her in February 2012.  

Applying the law to the undisputed facts of this case, the Board finds that the appellant is not entitled to DEA benefits under Chapter 35 beyond December [redacted], 2003, the date of her 26th birthday.  Her period of eligibility began on her 18th birthday and ended on her 26th birthday, in accordance with 38 U.S.C.A. § 3512(a) and 38 C.F.R. § 21.3041(b), and there is no evidence that she met the conditions for extension of the eligibility period beyond December [redacted], 2003.  That is, it is not shown, nor does the appellant claim, that she was in pursuit of a program of education that was suspended for reasons beyond her control, or that she had service in the military.  As she has noted, she was enrolled in two different programs of education, for which she obtained a certification and a diploma, and such programs were completed by 2002.  In any event, by the time her DEA applications were received in July 2011 and January 2012, for the purpose of enrolling in a nursing program of education for 2011 and 2012, she was over the age of 31, and therefore ineligible for educational assistance, in accordance with 38 U.S.C.A. § 3512(a) and 38 C.F.R. §§ 21.3040(d).  

In a March 2012 statement expressing her disagreement with the RO's decision to deny DEA benefits beyond December [redacted], 2003, the appellant essentially argued that she should be entitled to DEA benefits beyond the age of 31 and not penalized for the fact that VA did not award service connection for the cause of her father's death until 2011.  She felt that there should be provisions in the law that allowed for the children of veterans impacted by the Nehmer decision to utilize DEA benefits no matter what age they may be and to "have just the same amount of time to use them as anyone else, starting with the date they were passed under the Nehmer law for their cause of death."  In her May 2012 substantive appeal statement, she asserted that she had spoken with VA personnel at the Philadelphia RO, who reportedly informed her that it did not matter that she was over the age of 31 as she "fell under the exception" on the basis of the Nehmer decision and the fact that education benefits were a part of the "settlement" from VA.  She also cited a representative from a RO in Georgia, who reportedly informed her that an individual over the age of 40 had, under the "Nehmer Law," applied and received education benefits. 

The Board finds that the law does not furnish any exceptions beyond the circumstances already noted (and for which the appellant did not meet), to extend the ending (delimiting) date for the period of eligibility on account of the Nehmer decision.  The Board may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  While the Board may be sympathetic to the appellant's claim, the plain reading of the law does not entitle her to the benefits that she seeks prospectively.  As noted, the RO has determined that she was entitled only to retroactive benefits during a period of eligibility between her 18th and 26th birthdays.  

In sum, considering the facts of this case and the applicable law, the Board finds that the appellant is not eligible for Chapter 35 DEA benefits beyond December [redacted], 2003, her 26th birthday.  As noted, the Board is bound by applicable statutes, the regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  See 38 U.S.C.A. §§ 511(a), 7104; 38 C.F.R. § 20.101.  There is no interpretation of the law that will result in the appellant being deemed eligible for Chapter 35 DEA benefits beyond December [redacted], 2003.  As the law is dispositive in this case, and the relevant facts are not in dispute, the appellant's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


      ORDER On Next Page


ORDER

The appeal seeking DEA benefits under the provisions of Chapter 35, Title 38, United States Code, beyond December [redacted], 2003, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


